Wyly, J.
The defendant, who appeals from a judgment against him, on a promissory note, contends that his obligation is extinguished by the prescription of five years, more than that period having-elapsed from the maturity of the note to the institution of this suit. The plaintiff, on the other hand, contends that there was an interruption of prescription, and the evidence adduced by him satisfies us' of the fact.
We find, however, there is error in the judgment as to the date at which interest should begin to run, the judge decreeing- interest from the first of January, 1861, whereas the note stipulates it only from the first of March, 1861.
It is therefore ordered that the judgment be amended allowing eight per cent, per annum interest only from the first of March, 1861, and as thus amended that it be affirmed. It is further ordered that plaintiff pay costs of appeal.